Winborne, J.
Decisions of this Court hold that “in the absence of some express or implied gratuity, usually arising out of family relationship or mutual interdependence, services rendered by one person to or for another, which are knowingly and voluntarily received, are presumed to be given and accepted in expectation of being paid for, and the law will imply a promise to pay what they are reasonably worth.” See Ray v. Robinson, 216 N.C. 430, 5 S.E. 2d 127, citing Winkler v. Killian, 141 N.C. 575, 54 S.E. 540, and Callahan v. Wood, 118 N.C. 752, 24 S.E. 542.
Here, as in the Ray case, “there is no presumption of gratuity, but facts and circumstances from which the inference may be drawn that payment was intended on the one hand and expected on the other.” Indeed, the principle has been extended to a case where services were rendered by a daughter-in-law to and for her father-in-law. See Lindley v. Frazier, 231 N.C. 44, 55 S.E. 2d 815. There this Court, in opinion by Seawall, J., declares: “The relationship of daughter-in-law has been held not to raise the presumption that services performed while living with the family are gratuitous . . . But, although the plaintiff may not have been confronted with this presumption to hurdle, the burden still rested upon her to show circumstances from which it might be inferred that the services were rendered and received with the mutual understanding that they were to be paid for. The quantum meruit must rest upon an implied contract. Nothing else appearing, such an inference is permissible when *438a person knowingly accepts from another services of value, or, as it is sometimes put, under circumstances calculated to put a reasonable person on notice that the services are not gratuitous.”
Hence the check for $10,000, the signature being properly identified as that of Dr. Nichols, in accordance with the burden of proof, was relevant, and competent as tending to show a circumstance from which it might be inferred that the services were rendered and received with the mutual understanding that they were to be paid for. Lindley v. Frazier, supra.
Now, appellants bring to this Court numerous assignments of error directed to specific portions of the charge, as well as to things left unsaid which they contend ought to have been said. However, in the light of the principles above stated, applied to the evidence shown in the case on appeal, error, in the respects defendants point out, is not shown.
Moreover, the assignment of error based upon exception to the denial of defendants’ motions for judgment as of nonsuit is without merit. Here, as stated by Stacy, C. J., in Ray v. Robinson, supra, “Upon issues of fact, determinable alone by the jury, the plaintiff has been allowed to recover accordant with settled principles of law.” .
"We find
No error.